     Case 2:19-cv-02720-PA-MRW Document 50 Filed 03/12/20 Page 1 of 1 Page ID #:432

                                                                                                 CLEAR FORM




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
RAFAEL ARROYO, JR.                                           CASE NUMBER

                                                                     CV 19-2720 PA (MRWx)
                                              PLAINTIFF(S)
                            v.
KAZMO, LLC, et al.                                            RESPONSE BY THE COURT TO NOTICE TO
                                                                   FILER OF DEFICIENCIES IN
                                           DEFENDANT(S).       ELECTRONICALLY FILED DOCUMENTS


In accordance with the Notice to Filer Of Deficiencies In Electronically Filed Documents

REGARDING:


       03/11/2020                      47                       Request for Judgment
       Date Filed                      Doc. No.                 Title of Doc.


IT IS HEREBY ORDERED:

       G The document is accepted as filed
       G The document is stricken and counsel is ordered to file an amended or
         corrected document by                                                 .
       G The hearing date has been rescheduled to                                           at
       ✔ Other
       G
            The document is stricken. The case was closed on March 5, 2020. No "requests" allowed by the
            Local Rules.




                                                             Clerk, U.S. District Court




Dated: 03/12/2020                                            By: T. Jackson
                                                                 Deputy Clerk


cc: Assigned District Judge and/or Magistrate Judge



              RESPONSE BY THE COURT TO NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
G-112B (01/07)
